                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH SEGAL, ADAM SEGAL, as trustee for
and on behalf of THE KAREN AND KENNETH
SEGAL DESCENDANTS TRUST, and SEGAL AND
MOREL, INC.

                    Plaintiffs,                                      CIVIL ACTION
                                                                      NO. 07-4647
      v.

STRAUSSER ENTERPRISES, INC.,
GARY STRAUSSER, and
LEONARD MELLON,

                    Defendants.

                                          ORDER

      AND NOW, this 12th          day of June, 2019, after reviewing Defendants’ Motions for

Summary Judgment (Docket No. 394) (Docket No. 397), all supporting and opposing papers,

and for the reasons more fully stated in the accompanying memorandum opinion, it is hereby

ORDERED that Defendants’ Motions for Summary Judgment are DENIED.



                                                  BY THE COURT:


                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
